        Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 1 of 21




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ANTONIO HOLLOWAY, individually                 )
and on behalf of all others similarly          ) CASE NO. _______________
situated,                                      )
                                               )
                            Plaintiff,         ) JURY TRIAL DEMANDED
                                               )
          v.                                   )
                                               )
PLANET FITNESS FRANCHISING                     )
LLC, a Delaware limited liability              )
company; ALDER PARTNERS LLC, a                 )
Delaware limited liability company; and        )
PF JONESBORO, LLC, a Delaware                  )
limited liability company,                     )
                                               )
                            Defendants.        )
                                               )



                         CLASS ACTION COMPLAINT

      Plaintiff Antonio Holloway (“Plaintiff”), individually and on behalf of all

others similarly situated, alleges the following against Defendants Planet Fitness

Franchising LLC, Alder Partners LLC, and PF Jonesboro, LLC (collectively,

“Defendants”) based on personal knowledge as to his own experience, on

information and belief, and on investigation of counsel as to all other matters.

                                          1
        Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 2 of 21




                           NATURE OF THE ACTION

      1.     Plaintiff brings this action, individually and on behalf of all others

similarly situated, against Defendants for unlawfully charging Plaintiff and Class

members monthly fitness center membership fees after Defendants’ facilities were

already closed due to the COVID-19 pandemic.

      2.     Rather than providing adequate customer service to address these

wrongful charges, Defendants have hidden behind a single, inaccurate statement on

their website regarding the charges and have redirected all billing inquiries, both via

online chat and telephone, to a telephone number that indicates Defendants are

closed for business. Thus, Defendants have even prevented Plaintiff and Class

members with a method to inquire about and/or dispute these charges.

      3.     By debiting these post-closure charges, Defendants breached its

agreements with Plaintiff and Class members, who suffered monetary losses in the

monthly amounts charged. Plaintiff and Class Members seek to recover damages

caused by Defendants’ breaches of contract, violations of Georgia’s consumer

protection statutes, and unjust enrichment.




                                          2
        Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 3 of 21




                                     PARTIES

      4.     Plaintiff is a resident and citizen of DeKalb County, Georgia. On or

about January 8, 2015, Plaintiff entered into a “Black Card Reciprocal Access”

membership agreement with Defendants for unlimited access to any of their fitness

centers for $19.99 per month. Plaintiff’s membership has been month-to-month

since early 2016. During the first week of March 2020, Defendants closed the Planet

Fitness located in Stone Mountain, Georgia, the fitness center Plaintiff regularly

utilized, due to the COVID-19 pandemic. On March 18, 2020, Defendants

nonetheless debited the full $19.99 monthly fee from Plaintiff’s bank account. When

Plaintiff attempted to contact Defendants, both via telephone and online chat, all of

his inquiries were redirected to a telephone number that simply states Defendants

“are closed,” with no option to leave a message, request a refund, or visit a fitness

center to seek a refund for the wrongfully debited charges. As a result of Defendants’

conduct, Plaintiff has been injured in the amount charged since Defendants’ fitness

centers have closed.

      5.     Defendant Planet Fitness Franchising LLC is a Delaware limited

liability company that maintains its headquarters in Hampton, New Hampshire, and




                                          3
        Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 4 of 21




is the national franchisor and operator Planet Fitness, one of the largest fitness club

franchises in the United States, with nearly 2,000 fitness centers nationwide.

      6.     Defendant Alder Partners LLC is a Delaware limited liability company

that maintains its headquarters in Middleton, Massachusetts, and is the Planet Fitness

franchisee at which Plaintiff maintains his membership.

      7.     Defendant PF Jonesboro, LLC is a Delaware limited liability company

that maintains its headquarters in Jonesboro, Georgia, and is the Planet Fitness

franchisee at which Plaintiff began his membership.

                         JURISDICTION AND VENUE

      8.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332,

as amended by the Class Action Fairness Act of 2005, because the matter in

controversy exceeds $5 million, exclusive of interest and costs, and is a class action

in which some members of the Class are citizens of states different than Defendants.

See 28 U.S.C. § 1332(d)(2)(A). This Court also has supplemental jurisdiction over

state law claims pursuant to 28 U.S.C. § 1367.

      9.     This Court has personal jurisdiction over Defendants because they are

registered to conduct business within Georgia and/or each have sufficient minimum

contacts with the state of Georgia, including operating fitness centers within this

                                          4
        Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 5 of 21




district. Defendants intentionally avail themselves of clients, consumers, and

markets within the state of Georgia through the promotion, marketing, and sale of

their fitness centers and membership services.

      10.     Venue properly lies in this district pursuant to 28 U.S.C. § 1391(a)(2)

because, as noted above, a substantial part of the events and/or omissions giving rise

to the claims occurred, in part, within this district.

                             FACTUAL ALLEGATIONS

      11.     Defendants own and operate approximately 1,900 fitness centers

throughout the United States, making Planet Fitness one of the largest fitness

franchises in the country.

      12.     As part of their “Black Card” membership, Defendants promise

unlimited access to their fitness centers at any franchise location. Further,

Defendants warrant through advertising at Planet Fitness locations and via other

forms of media that members have unlimited to access to Planet Fitness facilities

nationwide.

      13.     Starting in early March 2020, Defendants began quietly closing all of

its fitness center locations indefinitely, ultimately shuttering all locations nationwide

by the end of that month.

                                            5
           Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 6 of 21




      14.      On the Planet Fitness website, Defendants asserted that no members

would be charged membership fees for time periods when their fitness centers were

closed, while admitting that “some of our members [were] billed shortly before we

closed.”         See       Planet       Fitness       COVID-19          FAQ         at

https://www.planetfitness.com/coronavirus-faq. Rather than offering a means to

recoup any wrongfully billed charges that occurred after closure dates, Defendants

admits its plan to retain those funds until some future opening date, indicating “We

will make an adjustment on your next billing cycle when we reopen.” Id.

      15.      Plaintiff charged two weeks after his local Planet Fitness facility has

closed, and his attempts to contact Defendants online and via telephone were all

directed to an automated telephone message that Defendants were closed until

further notice, without any option to inquire about or seek a refund for his March

membership charge.

      16.      Upon information and belief, Plaintiff alleges that many other Planet

Fitness members suffered the same post-closure charges and faced the same

obstacles to reaching Defendants to request a refund. See, e.g., Spencer Jakab, This

Gym Chain Has Reason to Sweat: Budget gym chain Planet Fitness says it was too

late to call off plans to charge customers for March, and customers can cancel their

                                           6
        Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 7 of 21




memberships by visiting its locations—which are closed, The Wall Street Journal,

Mar. 23, 2020, https://www.wsj.com/articles/this-gym-chain-has-reason-to-sweat-

11584986375; Thornton McEnery, Planet Fitness members outraged over March

bill   amid   coronavirus     closures,   NEW    YORK     POST,   Mar.    19,   2020,

https://nypost.com/2020/03/19/planet-fitness-members-outraged-over-march-bill-

amid-coronavirus-closures/.

                              CLASS ALLEGATIONS

       17.    Plaintiff brings this action individually and on behalf of the following

classes and subclass (collectively “Class” or “Classes”) pursuant to Fed. R. Civ. P.

23:

       National Class

       All persons in the United States who were charged membership fees
       by Defendants after their fitness centers were closed due to the
       COVID-19 virus.

       18.    In the alternative to the National Class, Plaintiff brings this

action individually and on behalf of the following state subclass:

       Georgia Class

       All persons in Georgia who were charged membership fees by
       Defendants after their fitness centers were closed due to the COVID-
       19 virus.

                                          7
        Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 8 of 21




      19.    Excluded from the Classes are Defendants, their affiliates, officers,

directors, assigns, successors, and the Judge(s) assigned to this case. Plaintiff

reserves the right to modify, change, or expand the definitions of the Classes based

on discovery and further investigation.

      20.     Numerosity: While the precise number of Class Members has not yet

been determined, members of the Classes are so numerous that their individual

joinder is impracticable, as the proposed Classes appear to include millions of

members who are geographically dispersed. Upon information and belief,

Defendants have millions of members across the United States.

      21.     Typicality: Plaintiff’s claims are typical of Class Members’ claims.

Plaintiff and all Class Members were injured through Defendants’ uniform

misconduct. The same event and conduct that gave rise to Plaintiff’s claims are

identical to those that give rise to the claims of every other Class Member because

Plaintiff and each Class Member was wrongfully charged membership fees in the

same way by the same conduct by Defendants.

      22.     Adequacy: Plaintiff is an adequate representatives of the Classes

because Plaintiff’s interests do not conflict with the interests of the Classes that he

seeks to represent; Plaintiff has retained counsel that are competent and highly

                                          8
        Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 9 of 21




experienced in class action litigation; and Plaintiff and Plaintiff’s counsel intend to

prosecute this action vigorously. The interests of the Classes will be fairly and

adequately protected by Plaintiff and his counsel.

      23.    Superiority: A class action is superior to other available means of fair

and efficient adjudication of the claims of Plaintiff and the Class Members. The

injury suffered by each individual Class Member, one month of gym membership,

is relatively small in comparison to the burden and expense of individual prosecution

of complex and expensive litigation. It would be very difficult if not impossible for

Class Members individually to effectively redress Defendants’ wrongdoing. Even if

Class Members could afford such individual litigation, the court system could not.

Individualized litigation presents a potential for inconsistent or contradictory

judgments. Individualized litigation increases the delay and expense to all parties,

and to the court system, presented by the complex legal and factual issues of the

case. By contrast, the class action device presents far fewer management difficulties

and provides the benefits of single adjudication, economy of scale, and

comprehensive supervision by a single court.

      24.     Existence and Predominance of Common Questions of Fact and

Law: Common questions of law and fact exist as to Plaintiff and all Class Members.

                                          9
       Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 10 of 21




These questions predominate over the questions affecting individual Class

Members. These common legal and factual questions include, but are not limited to,

the following:

        • whether Defendants engaged in the wrongful conduct alleged herein;

       • whether Defendants violated state laws in charging the March 2020

           membership fees without permitting fitness center access;

       • whether Defendants breached its contracts with Plaintiff and Class

           members by charging the March 2020 membership fees without

           permitting fitness center access;

       • whether Defendants breached its express warranty with Plaintiff and

           Class members by charging the March 2020 membership fees without

           permitting fitness center access;

       • whether Defendants negligently misrepresented unlimited access to their

           fitness centers while continuing to charge Plaintiff and Class members

           after closure;

       • whether Defendants fraudulently misrepresented unlimited access to

           their fitness centers while continuing to charge Plaintiff and Class

           members after closure;

                                         10
        Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 11 of 21




        • whether Defendants have been unjustly enriched by retaining March

            2020 membership fees from Plaintiff and Class members despite closing

            its facilities in March; and

        • whether Plaintiff and Class members are entitled to recover damages,

            equitable relief, and other relief, and the extent of the remedies that

            should be afforded to Plaintiff and Class Members.

      25.    Defendants have acted or refused to act on grounds generally applicable

to Plaintiff and the other Class Members, thereby making appropriate final injunctive

relief and declaratory relief with respect to the Classes as a whole.

      26.    Given that Defendants have engaged in a common course of conduct as

to Plaintiff and the Class Members, similar or identical injuries and common law

and statutory violations are involved, and common questions outweigh any potential

individual questions.

      27.    The Classes are defined in terms of objective characteristics and

common transactional facts; namely, the exposure of sensitive Personal Information

to cyber criminals due to Defendants’ failure to protect this information, adequately

warn the Classes that adequate data security measures were not in place, and failure

to adequately warn of the Data Breach. Class membership will be readily

                                           11
           Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 12 of 21




ascertainable from Defendants’ business records, and/or from records of third

parties.

                                  COUNT I
                             BREACH OF CONTRACT

       28.     Plaintiff hereby incorporates all previous allegations.

       29.     Plaintiff brings this claim individually and on behalf of the members of

the proposed Nationwide Class against Defendants. In the alternative, Plaintiff

brings this claim individually and on behalf of the members of the proposed Georgia

Subclass against Defendants.

       30.      Defendants entered into contracts with Plaintiff and Class members to

provide access to fitness centers in exchange for the payment of membership fees.

Defendants breached these contracts by charging and retaining Plaintiff’s and Class

members’ full membership fees while all of its fitness centers are closed. Plaintiff

and Class members have suffered an injury, in an amount to be proven at trial,

through the payment of membership fees while not having access to Defendants’

fitness centers.

                                 COUNT II
                       BREACH OF EXPRESS WARRANTY

       31.     Plaintiff hereby incorporates all previous allegations.

                                           12
        Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 13 of 21




      32.    Plaintiff brings this claim individually and on behalf of the members of

the proposed Nationwide Class against Defendants. In the alternative, Plaintiff

brings this claim individually and on behalf of the members of the proposed Georgia

Subclass against Defendants.

      33.    In connection with the sale of their fitness center memberships,

Defendants issues an express warranty that Plaintiff and Class Members would have

unlimited access to all fitness center locations.

      34.    Defendants’ affirmation of fact and promise in Defendants’ marketing

and signage became part of the basis of the bargain between Defendants and Plaintiff

and Class members, thereby creating express warranties that the services would

conform to Defendants’ affirmation of fact and promise.

      35.    Defendants breached their express warranty because Defendants are not

providing unlimited access to all fitness center locations, instead charging and

retaining the full amount of its monthly membership fees while all of its fitness

centers are closed.

      36.    Plaintiff and the Class members were injured as a direct and proximate

result of Defendants’ breach because: (a) they would not have purchased or paid for

Defendants’ fitness center memberships absent Defendants’ representations and

                                          13
       Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 14 of 21




omission of a warning that it would retain all membership fees while fitness centers

nationwide are closed; (b) they would not have purchased fitness center

memberships on the same terms absent Defendants’ representations and omissions;

(c) they paid a price premium for Defendants’ “Black Card” membership based on

Defendants’ misrepresentations and omissions; and (d) Defendants’ fitness center

memberships did not have the characteristics, benefits, or quantities as promised.

                              COUNT III
                    NEGLIGENT MISREPRESENTATION

      37.    Plaintiff hereby incorporates all previous allegations.

      38.    Plaintiff brings this claim individually and on behalf of the members of

the proposed Nationwide Class against Defendants. In the alternative, Plaintiff

brings this claim individually and on behalf of the members of the proposed Georgia

Subclass against Defendants.

      39.    Defendants misrepresented that Plaintiff and Class members would

have unlimited access to all fitness center locations, when in fact Defendants are not

providing unlimited access and instead charging and retaining the full amount of its

monthly membership fees while all of its fitness centers are closed.




                                         14
       Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 15 of 21




      40.    At the time Defendants made these representations, Defendant knew or

should have known these representations were false or made them without adequate

knowledge of their veracity.

      41.    Defendants thus negligently misrepresented and/or omitted material

facts about its fitness center memberships and services.

      42.    The negligent misrepresentations and omissions made by Defendants,

upon which Plaintiff and Class Members reasonably relied, were intended to induce

and actually did induce Plaintiff and Class Members to purchase Defendants’ fitness

center memberships.

      43.    Plaintiff and Class Members would not have purchased Defendants’

fitness center memberships or would not have purchased the memberships on the

same terms if they had known the truth about Defendants’ misrepresentations and

omissions.

      44.    Accordingly, Plaintiffs and Class Members have been injured as a result

of Defendants’ negligent misrepresentations and omissions and are entitled to

damages and/or restitution in an amount to be proven at trial.

                             COUNT IV
                   FRAUDULENT MISREPRESENTATION

      45.    Plaintiff hereby incorporates all previous allegations.
                                         15
       Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 16 of 21




      46.    Plaintiff brings this claim individually and on behalf of the members of

the proposed Nationwide Class against Defendants. In the alternative, Plaintiff

brings this claim individually and on behalf of the members of the proposed Georgia

Subclass against Defendants.

      47.    Defendants knowingly misrepresented that Plaintiff and Class members

would have unlimited access to all fitness center locations, when in fact Defendants

are not providing unlimited access and instead charging and retaining the full amount

of its monthly membership fees while all of its fitness centers are closed.

      48.    Defendants thus intentionally misrepresented and/or omitted material

facts about its fitness center memberships and services.

      49.    The misrepresentations and omissions made by Defendants, upon

which Plaintiff and Class Members reasonably relied, were intended to induce and

actually did induce Plaintiff and Class Members to purchase Defendants’ fitness

center memberships.

      50.    Plaintiff and Class Members would not have purchased Defendants’

fitness center memberships or would not have purchased the memberships on the

same terms if they had known the truth about Defendants’ misrepresentations and

omissions.

                                         16
       Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 17 of 21




      51.    Accordingly, Plaintiffs and Class Members have been injured as a result

of Defendants’ fraudulent misrepresentations and omissions and are entitled to

damages and/or restitution in an amount to be proven at trial.

                          COUNT V
    VIOLATION OF GEORGIA’S UNIFORM DECEPTIVE TRADE
 PRACTICES ACT, Ga. Code Ann. § 10-1-370, et seq. and § 10-1-390, et seq.

      52.    Plaintiff hereby incorporates all previous allegations.

      53.    Plaintiff brings this claim individually and on behalf of the members of

the proposed Georgia Subclass against Defendants.

      54.    Defendants’ actions and/or omissions as described herein violated the

Georgia Uniform Deceptive Trade Practices Act, Ga. Code Ann. § 10-1-370, et seq.

and § 10-1-390, et seq. (“UDTPA”), which was enacted to protect the consumer

public from those who engage in unconscionable, deceptive, or unfair acts or

practices in the conduct of any business, trade, or commerce.

      55.    Specifically, Defendants knowingly misrepresented and intentionally

omitted material information regarding its fitness center memberships by failing to

disclose the potential for closures and continuing to charge membership fees after

nationwide closures.




                                         17
       Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 18 of 21




      56.    Defendants’ misrepresentations and concealment of material facts

constitute    unconscionable      commercial       practices,    deception,    fraud,

misrepresentation, and/or the knowing concealment, suppression, or omission of

material facts with the intent that others rely on such concealment, suppression, or

omission in connection with the sale and use of Defendants’ fitness center

membership services in violated of the UDTPA.

      57.    Defendants’ violation of the UDTPA is continuing, with no indication

that Defendants will cease.

      58.    As a direct and proximate result of Defendants’ UDTPA violations,

Plaintiff and Class Members have suffered and will continue to suffer ascertainable

damages and are entitled to all appropriate relief, including but not limited to

damages, costs, and attorneys’ fees.

                                   COUNT VI
                              UNJUST ENRICHMENT

      59.    Plaintiff hereby incorporates all previous allegations.

      60.    Plaintiff brings this claim individually and on behalf of the members of

the proposed Nationwide Class against Defendants. In the alternative, Plaintiff

brings this claim individually and on behalf of the members of the proposed Georgia

Subclass against Defendants.
                                         18
        Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 19 of 21




      61.    Plaintiff and Class Members conferred a monetary benefit upon

Defendants in the form of membership fees Defendants collected for unlimited

fitness center access.

      62.    Defendants appreciated and had knowledge of the benefits conferred

upon them by Plaintiff and Class Members.

      63.    Defendants failed to provide unlimited fitness center access in

exchange for the membership fees it collected from Plaintiff and Class Members.

      64.    As a result of Defendants’ conduct, Plaintiff and Class Members

suffered actual damages in an amount equal to all membership fees paid for the time

period Defendants’ fitness centers were actually closed.

      65.    Under principals of equity and good conscience, Defendants should not

be permitted to retain the money belonging to Plaintiff and Class Members because

Defendants continued to collect membership fees after closure of their fitness

centers.

      66.    Defendants should be compelled to disgorge into a common fund for

the benefit of Plaintiff and Class Members all unlawful or inequitable proceeds

received by it as a result of the conduct alleged herein.




                                          19
       Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 20 of 21




                             PRAYER FOR RELIEF

      Plaintiff, on behalf of himself and the Class, respectfully requests that the

Court grant the following relief:

      A.     Certify this case as a class action pursuant to Fed. R. Civ. P. 23(a) and

(b), and, pursuant to Fed. R. Civ. P. 23(g), appoint Plaintiff as Class representative

and his counsel as Class counsel.

      B.     Award Plaintiff and the Class appropriate monetary relief, including

actual damages, statutory damages, punitive damages, restitution, and disgorgement.

      C.     Award Plaintiff and the Class equitable, injunctive, and declaratory

relief as may be appropriate. Plaintiff, on behalf of the Class, seeks appropriate

injunctive relief designed to, inter alia, ensure against the recurrence of membership

charges while Defendants’ fitness centers remain closed.

      D.     Award Plaintiff and the Class pre-judgment and post-judgment interest

to the maximum extent allowable.

      E.     Award Plaintiff and the Class reasonable attorneys’ fees and costs as

allowable.

      F.     Award Plaintiff and the Class such other favorable relief as allowable

under law or at equity.

                                         20
       Case 1:20-cv-01868-CAP Document 1 Filed 04/30/20 Page 21 of 21




                          DEMAND FOR JURY TRIAL

      Plaintiff requests a trial by jury for all claims so triable.


Dated: April 30, 2020                     Respectfully submitted,

                                           s/ Andrea S. Hirsch
                                          _____________________________
                                          Andrea S. Hirsch (GA Bar No. 666557)
                                          THE HIRSCH LAW FIRM
                                          230 Peachtree Street, Suite 2260
                                          Atlanta, Georgia 30303
                                          Telephone: 404-487-6552
                                          Facsimile: 678-541-9356
                                          andrea@thehirschlawfirm.com

                                          Tina Wolfson (CA Bar No. 174806)*
                                          AHDOOT & WOLFSON, PC
                                          10728 Lindbrook Drive
                                          Los Angeles, California 90024
                                          Tel: 310-474-9111
                                          Fax: 310-474-8585
                                          Email: twolfson@ahdootwolfson.com
                                           * Pro hac vice application forthcoming

                                          Counsel for Plaintiff and the Putative
                                          Classes




                                           21
